Citation Nr: 1627929	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  14-16 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for reactive airway disease prior to February 9, 2015, and a rating in excess of 30 percent thereafter.

2.  Entitlement to an initial rating in excess of 20 percent for musculoskeletal strain of the lumbosacral spine.

3.  Entitlement to an initial rating in excess of 10 percent for anterior cruciate ligament (ACL) deficiency of the left knee from August 3, 2004, to March 13, 2007, and beginning October 1, 2007.

4.  Entitlement to service connection for left shoulder disability.

(The issues as to whether new and material evidence has been received to reopen a claim of service connection for a personality disorder; entitlement to service connection for migraine headaches, to include as secondary to service-connected lumbosacral strain; and entitlement to service connection for a sleep disorder are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from October 1999 to December 2000, with additional periods of active duty for training, including from February 12, 1998 to May 1, 1998, and additional service in the Reserve.

This appeal is before the Board of Veterans' Appeals (Board) from July 2007 and January 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2012, the Veteran testified at a Board hearing before the undersigned.  A transcript is associated with the record.  

In July 2012, the Board remanded the increased rating claims on appeal, and in December 2013 the agency of original jurisdiction (AOJ) granted an increased initial rating for reactive airway disease from 0 to 10 percent, effective the date of service connection.  In December 2014, the Board again remanded the matters on appeal, and in August 2015 the AOJ increased the rating for reactive airway disease from 10 to 30 percent, effective February 9, 2015.

The issue of service connection for left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's pulmonary function tests have never shown FEV-1 of 56- to 70-percent predicted or greater or FEV-1/FVC of 56 to 70 percent or greater.  

2.  Prior to October 25, 2013, the Veteran's reactive airway disease was manifested, at most, by disability requiring intermittent inhalational bronchodilator therapy; neither daily inhalational or oral bronchodilator therapy nor inhalational anti-inflammatory medication was required or prescribed.

3.  Beginning October 25, 2013, the Veteran's reactive airway disease has been treated with inhalational anti-inflammatory medication; it has never resulted in monthly visits to a physician for required care of exacerbations, courses of oral or parenteral corticosteroids or immuno-suppressive medications, or episodes of respiratory failure.

4.  The Veteran's musculoskeletal strain of the lumbosacral spine has more closely approximated forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees than forward flexion of the thoracolumbar spine 30 degrees or less or ankylosis of the entire thoracolumbar spine.  

5.  During the period from August 3, 2004, to March 13, 2007, and beginning October 1, 2007, the Veteran's left knee ACL deficiency has not more closely approximated flexion of the leg limited to 30 degrees than that limited to 45 degrees, and has never approximated limitation of extension to 10 degrees or more.  

6.  From January 2, 2007, to March 13, 2007, the Veteran had mild instability of the left knee due to his ACL deficiency.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for reactive airway disease prior to October 25, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6602 (2015).

2.  The criteria for a rating of 30 percent, but no greater, for reactive airway disease beginning October 25, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6602 (2015).

3.  The criteria for a rating in excess of 30 percent for reactive airway disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6602 (2015). 

4.  The criteria for an initial rating in excess of 20 percent for musculoskeletal strain of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2015).

5.  The criteria for an initial rating in excess of 10 percent for ACL deficiency of the left knee from August 3, 2004, to March 13, 2007, and beginning October 1, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2015).

6.  The criteria for a separate rating of 10 percent, but no greater, from January 2, 2007, to March 13, 2007, for instability due to left knee ACL deficiency, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for the disabilities on appeal represented a substantiation of the Veteran's original claims, and thus the filing of a notice of disagreement with the assigned effective dates did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided a VA examination of his disabilities in February 2007, July 2008, December 2012, and February 2015.  Together, these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and sound bases for decisions on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, the AOJ has substantially complied with the Board's July 2012 and December 2014 remand instructions in doing the following: sending the Veteran an August 2012 letter requesting information regarding potentially outstanding records; providing the December 2012 and February 2015 VA examinations; sending the Veteran a December 2014 letter requesting information regarding potentially outstanding records, to which he responded by submitting records directly in February 2015; and obtaining updated VA treatment records.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II. Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A.  Reactive airway disease

The Veteran's reactive airway disease is rated under Diagnostic Code (DC) 6602 for bronchial asthma.  Under this code, a 100 percent rating is warranted where there is (Forced Expiratory Volume in one second) FEV-1 less than 40-percent predicted, or; or; more than one attack per week with episodes of respiratory failure, or; required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  60 percent is warranted where there is FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  30 percent is warranted where FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  10 percent is warranted where there is FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy.  See 38 C.F.R. § 4.97, DC 6602.

In this case, a rating for the Veteran's reactive airway disease in excess of 10 percent prior to October 25, 2013, is not warranted; a 30 percent rating, but no greater, is warranted beginning October 25, 2013; and a rating in excess of 30 percent is not warranted. 

Initially, the Veteran's pulmonary function tests (PFTs) conducted in February 2007, January 2008, November 2012, and February 2015, have never shown FEV-1 of 56- to 70-percent predicted or greater or FEV-1/FVC of 56 to 70 percent or greater, and thus have not met the criteria for a rating greater than 10 percent at any point during the appeals period.  

Prior to October 25, 2013, the Veteran's airway disease was manifested, at most, by disability requiring intermittent inhalational bronchodilator therapy; neither daily inhalational or oral bronchodilator therapy nor inhalational anti-inflammatory medication was required or prescribed.  For the majority of this period, as late as December 2012 VA examination, the Veteran was prescribed no medication at all; he began inhalational bronchodilator therapy during this period and, prior to October 25, 2013, such therapy was noted to be intermitted or as needed.  In this regard, on October 25, 2013, the Veteran presented reporting shortness of breath when exercising, and it was specifically noted that he had an albuterol inhaler but did not use it every day.  However, at the time of treatment on that date, the Veteran also reported continuing shortness of breath due to exercising.  It was noted that the Veteran would be prescribed low dose Symbicort, and treatment records since then have reflected active treatment with budesonide 80/formoterol 4.5mcg (Symbicort), an inhalational anti-inflammatory medication.  Thus, resolving reasonable doubt in the Veteran's favor, beginning October 25, 2013, his airway disease has been treated with inhalational anti-inflammatory medication, and thus has warranted a 30 percent rating under DC 6602.

While the record, including VA treatment records and VA respiratory examinations dated in February 2007, July 2008, December 2012, and February 2015, has reflected reports of intermittent or occasional coughing, dyspnea, wheezing, and chest pain, primarily with heavy exercise, exertion, or sports participation, it has never reflected monthly visits to a physician for required care of exacerbations, courses of oral or parenteral corticosteroids or immuno-suppressive medications, or episodes of respiratory failure, or otherwise reflected disability warranting a rating greater than 30 percent under DC 6602.  In this regard, on the most recent February 2015 VA examination, the Veteran was specifically noted to have required inhalational bronchodilator therapy and inhalational anti-inflammatory medication since his medication was changed in October 2013, but not to have required the use of oral or parenteral corticosteroid medications.  Also, throughout the appeal period the record has reflected that the Veteran has regularly engaged in heavy exercise and playing soccer competitively.

Accordingly, a rating for the Veteran's reactive airway disease in excess of 10 percent prior to October 25, 2013, is not warranted; a 30 percent rating, but no greater, is warranted beginning October 25, 2013; and a rating in excess of 30 percent is not warranted.  There is no basis for further staging of the Veteran's disability.  As a preponderance of the evidence is against the assignment of any higher ratings, the benefit-of-doubt rule is not applicable to that extent.

B.  Musculoskeletal strain of the lumbosacral spine

The Veteran's musculoskeletal strain of the lumbosacral spine is currently rated under DC 5237, and is thus rated under the criteria for lumbosacral or cervical strain.  His disability is therefore rated according to the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5237.

Under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), the following evaluations are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 
* 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 
* 20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 
* 40 percent for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 
* 50 percent for unfavorable ankylosis of the entire thoracolumbar spine; and 
* 100 percent for unfavorable ankylosis of the entire spine.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. § 4.71a.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  See C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and treatment prescribed by a physician.  The following evaluations are assignable for intervertebral disc syndrome based on incapacitating episodes: 10 percent where incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; 20 percent where incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; 40 percent where incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and 60 percent where incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

In this case, a rating in excess of 20 percent for musculoskeletal strain of the lumbosacral spine is not warranted.

The record reflects that the Veteran's spine disability has been manifested generally by reported pain worsened by twisting and prolonged sitting, and aches and pains with handling heavy loads and lifting, with occasional flare-ups.  His lumbar spine range of motion has been noted to be limited due to pain, but such limitation was noted, at most, to be to 45 degrees, with pain causing the functional loss, and to 40 with repetition; this was noted on February 2015 VA examination.  In this regard, on February 2007 VA examination, active range of flexion was to 55 degrees with pain at that point and no loss after repetitive use, flexion on July 2008 VA examination was to 90 degrees with no pain on motion or loss with repetitive use, and flexion on December 2012 VA examination was to 70 degrees with pain at the end point and no loss with repetition.  Considering the evidence as a whole, the Veteran's disability has at no point approximated forward flexion of the thoracolumbar spine 30 degrees or less or ankylosis of the entire thoracolumbar spine.  Thus, a higher rating under DC 5237 is not warranted.

Also, at no point has the record reflected periods of acute signs and symptoms due to the Veteran's back disability that have required bed rest and treatment prescribed by a physician.  Thus, a higher rating under DC 5243 for incapacitating episodes of intervertebral disc syndrome is not warranted.

The record also reflects no radiculopathy or other neurological abnormalities resulting from the Veteran's spine disability.  While on treatment in October 2007 the Veteran reported back pain down to ankles, at that time straight leg raise test was negative, and motor and sensory examinations were normal.  Furthermore, on February 2007, July 2008, December 2012, and February 2015 VA examinations, sensory and neurological examination of the lower extremities was normal, with negative straight leg raise test results, no neurologic abnormalities noted, and radiculopathy specifically noted not to be present on the December 2012 and February 2015 examinations.  Moreover, January 2008 VA electromyography (EMG)/nerve conduction study (NCS) of the lower limbs was completely normal and showed no evidence of radiculopathy, plexopathy, or neuropathy, and on treatment in November 2014 the Veteran denied any specific neurologic deficit in the lower extremities.

The Board notes occasional treatment for acute exacerbations of back pain, as in November and December 2008 and August 2013, which have at times resulted in painful spasms according to the Veteran.  However, disability productive of such exacerbations and muscle spasms are reasonably contemplated in his 20 percent rating, which contemplates muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Furthermore, while the Veteran's spine disability has resulted in some functional impairment, the record reflects that, during the appeals period, he has been able to engage in intense physical activity including regularly playing competitive soccer.  He reported recently playing soccer on treatment in May and July 2008 and December 2010, and a September 2008 psychiatric record reflects that the Veteran reported believing that he was a premiere soccer player and would like to try out for the Major League Soccer.  In October 2013, the Veteran reported pain to his mid back and having spasms, but that he was playing soccer indoors without any difficulties, and in December 2013 reporting playing soccer every Sunday.  The Board notes that on February 2015 VA examination, the Veteran reported engaging in soccer but that he had not played since February 2014; however an April 2014 VA treatment note reflects that the Veteran reported that he was sore that day from playing soccer the previous night.

Accordingly, a rating in excess of 20 percent for musculoskeletal strain of the lumbosacral spine is not warranted, and there is no basis for any staged rating of the Veteran's disability.  As a preponderance of the evidence is against the assignment of any higher rating, the benefit-of-the-doubt rule is not applicable.

C.  ACL deficiency of the left knee

The Veteran's left knee ACL deficiency is rated under DC 5260 for limitation of flexion of the leg.  Under that code, flexion of the leg limited to 60 degrees is rated noncompensable (0 percent); to 45 degrees is rated 10 percent; to 30 degrees is rated 20 percent; and to 15 degrees is rated 30 percent.  38 C.F.R. § 4.71a.  

DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensable; to 10 degrees is rated 10 percent disabling; to 15 degrees is rated 20 percent disabling; to 20 degrees is rated 30 percent disabling; to 30 degrees is rated 40 percent disabling; and to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

DC 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent; moderate recurrent subluxation or lateral instability is rated 20 percent; and severe recurrent subluxation or lateral instability is rated 30 percent.  38 C.F.R. § 4.71a.  Separate disability ratings are possible for limitation of motion and instability of a knee under DC 5257.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.

As noted in the December 2014 Board decision, the Veteran's left knee claim is characterized as it is because, in July 2007 and January 2009, the RO granted a maximum temporary total (100 percent) disability rating for the disability from March 14, 2007, to September 30, 2007.  In this case, an initial rating in excess of 10 percent for ACL deficiency of the left knee from August 3, 2004, to March 13, 2007, and beginning October 1, 2007, is not warranted.  However, a separate rating of 10 percent, but no greater, from January 2, 2007, to March 13, 2007, for instability due to left knee ACL deficiency is warranted.

The record reflects that, while the Veteran has reported intermittent pain, stiffness, popping/grinding noises, and limited left knee motion affecting his ability to bend, the most to which his left knee flexion has been limited on examination was on December 2012 VA examination to 120 degrees with no objective evidence of painful motion, and no additional loss on repetition.  On February 2007 VA examination, flexion was to 135 degrees and 130 degrees after repetition due to pain; on July 2008 examination it was to 140 degrees with no pain noted or additional limitation after repetition; and on February 2015 examination it was to 140 degrees with some pain and no additional loss after repetitive use.  Extension has been consistently noted to be to 0, except on December 2012 VA examination, where it was noted to have been limited to 5 degrees.  Given the evidence as a whole, the Veteran's left knee ACL deficiency has not more closely approximated flexion of the leg limited to 30 degrees than that limited to 45 degrees, and has never approximated limitation of extension to 10 degrees or more.  Therefore, neither a rating in excess of 10 percent under DC 5260 nor a separate rating under DC 5261 is warranted.

Again, while the Veteran's left knee disability has resulted in some functional impairment, the record reflects that, throughout the appeals period, he has been able to engage in intense physical activity including regularly playing competitive soccer, as discussed in detail above.  

However, a separate rating of 10 percent, but no greater, from January 2, 2007, to March 13, 2007, for instability due to left knee ACL deficiency, is warranted.  Beginning on January 2, 2007, during VA treatment, the Veteran reported left knee instability, which eventually led to March 2007 ACL surgery.  On February 2007 VA examination there was noted to have been anterior/posterior instability of the left knee of "mild" severity.  Resolving reasonable doubt in the Veteran's favor the Board finds that a separate 10 percent disability rating is warranted from the January 2, 2007, date that left knee instability was first reported by Veteran or noted in record, to March 13, 2007, the last date before his temporary 100 percent rating for ACL surgery.  As the Veteran's instability during this period was noted to have been "mild" on examination, and the evidence does not reflect any instability more severe than mild, the Veteran's left knee instability approximated mild, rather than moderate or more severe lateral instability, and a rating greater than 10 percent is not warranted.  

Beginning October 1, 2007, a separate rating for left knee instability is not warranted, as no such instability is reflected in the record.  While the Veteran has made some occasional, general reports of his knee feeling like it was unstable or giving way, objective medical evaluations consistently reflected no lateral instability of the knee.  May 2008 VA treatment notes reflect that the Veteran had been playing soccer, and that examination of the left knee reflected range of motion from 0 to 125 degrees with mild crepitus, but tight Lachman's and pivot glide with no positive shift, and a December 2008 note reflects that the Veteran had a .2 millimeter Lachman and that anterior/posterior drawer was very stable, with no pain with varus or valgus stress.  July 2008, December 2012, and February 2015 VA examinations reflect no left knee instability, with negative Lachman (anterior stability) and posterior drawer (posterior stability) tests.   No subluxation of the left knee has ever been noted.

Also, while at times, as in February 2007, the Veteran made some general remarks about feeling as though his knee had occasional "locking," the record has reflected no meniscus (semilunar cartilage) problems related to the Veteran's left knee disability.  A May 2008 VA treatment record reflects that a recent magnetic resonance imaging (MRI) did not reveal any significant meniscal abnormalities, and on February 2015 VA examination it was specifically noted that the Veteran did not have and had never had a meniscus (semilunar cartilage) condition.  Thus, no separate rating under DC 5258 or DC 5259 is warranted.  See 38 C.F.R. § 4.71a.

Accordingly, an initial rating in excess of 10 percent for ACL deficiency of the left knee from August 3, 2004 to March 13, 2007, and beginning October 1, 2007, is not warranted.  However, a separate rating of 10 percent, but no greater, from January 2, 2007, to March 13, 2007, for instability due to left knee ACL deficiency, is warranted.  There is no basis for further staging of the Veteran's disability.  As a preponderance of the evidence is against the assignment of any higher ratings, the benefit-of-doubt rule is not applicable to that extent.

D.  Extraschedular consideration

The Board has also considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  However, for reasons discussed in detail above, the Veteran's symptoms and impairment are adequately contemplated in the applicable criteria for his assigned ratings.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Veteran's impairment from reactive airway disease, with reports of intermittent or occasional coughing, dyspnea, wheezing, and chest pain, primarily with heavy exercise, exertion, or sports participation, is adequately contemplated in his ratings based on his required medication before and since October 25, 2013.  His spine disability, manifested generally by reported pain worsened by twisting and prolonged sitting, and aches and pains with handling heavy loads and lifting, with occasional flare-ups including occasional acute exacerbations with spasms, is adequately contemplated in his 20 percent rating, given his overall impairment and objective examination findings.  His left knee ACL deficiency disability, with reports of intermittent pain, stiffness, popping/grinding noises, and limited left knee motion affecting his ability to bend, and limiting knee flexion to as much as 120 degrees on examination, as well as his mild knee instability from January 2, 2007, to March 13, 2007, are reasonably contemplated in the left knee ratings assigned.  Under these circumstances, even considering the combined effect of his service-connected disabilities, they have at no point reflected factors that constitute an unusual or exceptional disability picture given the level of disability contemplated in his assigned ratings.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Finally, there has been no assertion or evidence that the Veteran is unemployable due to his service-connected disabilities on appeal.  Therefore, entitlement to a total disability rating based on individual unemployability is not raised by the record and will not be addressed here.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial rating in excess of 10 percent for reactive airway disease prior to October 25, 2013, is denied

A rating of 30 percent, but no greater, for reactive airway disease beginning October 25, 2013, is granted, subject to the laws and regulations controlling the award of monetary benefits.

A rating in excess of 30 percent for reactive airway disease is denied.

An initial rating in excess of 20 percent for musculoskeletal strain of the lumbosacral spine is denied.

An initial rating in excess of 10 percent for ACL deficiency of the left knee from August 3, 2004, to March 13, 2007, and beginning October 1, 2007, is denied.

A separate rating of 10 percent, but no greater, from January 2, 2007, to March 13, 2007, for instability due to left knee ACL deficiency is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

In his August 2015 substantive appeal of the issue of service connection for left shoulder disability, the Veteran specifically requested a Board videoconference hearing before a Veterans Law Judge, but no such hearing was scheduled.  The merits of the Veteran's left shoulder disability claim have not been addressed in any previous Board hearing.  See 38 C.F.R. §§ 20.700, 20.703.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing regarding the claim of entitlement to service connection for left shoulder disability.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


